PER CURIAM.
Plaintiff’s petition on account and defendant’s counterclaim were heard by the trial court sitting without a jury. The trial court found in favor of plaintiff on its petition and also in favor of plaintiff on defendant’s counterclaim. Defendant appeals.
The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). No error of law appears. An extended opinion would have no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).